This appeal having been certified by the Court, 107 N.J. 118 (1987), upon the petition of the Public Advocate seeking review of the/unreported final judgment of the Appellate Division dated June 3, 1986;
And the Court having reviewed and considered the briefs and oral argument of the parties and the record below;
And the Court now being satisfied that grounds for certification do not exist under Rule 2:12-4 for the reasons that (1) although the trial court opinion failed to make adequate find*61ings or express legal conclusions, the applicable standards relative to danger to self or others are examplified in cases such as In re S.L., 94 N.J. 128 (1983), and State v. Krol, 68 N.J. 236 (1975); (2) a new statute, L. 1987, c. 116, effective November 7, 1988, provides standards regarding danger to self to govern such cases in the near future; (3) although M.M. has suffered her commitment, she will suffer no financial consequence; and, therefore (4) no sufficient reasons for certification remain,
It is ORDERED that certification having been improvidently granted, the within appeal is dismissed.